                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 EPIC TECH, LLC,                                    §
                                                    §
      Plaintiff,                                    §
                                                    §   Civil Case No. 4:19-cv-2400
 v.                                                 §
                                                    §   JURY TRIAL DEMANDED
 FUSION SKILL, INC., TEXAS WIZ,                     §
 LLC d/b/a 8FUSE, JHONNY                            §
 DONNELLY, and ALEXANDER                            §
 GREGORY,                                           §
                                                    §
      Defendants.                                   §

                    PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT,
              APPLICATION FOR EMERGENCY TEMPORARY RESTRAINING
                   ORDER, AND REQUEST FOR INJUNCTIVE RELIEF

TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff Epic Tech, LLC (“Plaintiff” or “Epic Tech”) hereby files this Original Verified

Complaint, Application for Emergency Temporary Restraining Order, and Request for Injunctive

Relief against Defendants Fusion Skill, Inc. (“Fusion”), Texas Wiz, LLC d/b/a 8fuse (“8fuse”),

Jhonny Donnelly (“Donnelly”), and Alexander Gregory (“Gregory”) and collectively with Fusion

8fuse, and Donnelly, “Defendants”), and would respectfully show the Court as follows:

                                           I.
                                 INTRODUCTORY STATEMENT

         1.        Plaintiff is a developer and marketer of promotional software programs and games

that are used in several states throughout the country. Plaintiff exclusively licenses its software in

Texas to certain third parties, who in turn distribute the software to local establishments. Plaintiff

has recently discovered that Defendants have gained unauthorized possession of Plaintiff’s

proprietary sweepstakes software, and have engaged in a scheme to secretly modify, copy, and



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 1
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
distribute the software to unauthorized third parties within the state of Texas. Defendants do not

have a license or any other lawful right to Plaintiff’s software, and this conduct violates Plaintiff’s

intellectual property rights and both federal and Texas law. Therefore, Plaintiff now brings this

action and seeks, among other things: (1) a temporary restraining order to enjoin Defendants from

continuing to use, copy, distribute, or misappropriate Plaintiff’s software, including any altered

version of its software, (2) the return of any stolen software and equipment, and (3) the recovery

of damages and attorneys’ fees.

                                               II.
                                             PARTIES

       2.      Plaintiff Epic Tech, LLC is a limited liability company organized under the laws of

the State of Delaware that has its principal place of business in the State of Georgia.

       3.      Defendant Fusion Skill, Inc. is a business incorporated under the laws of the State

of Texas and maintains its principal place of business at 439 Fredonia Street, Longview, Texas

75601. Fusion may be served with process by serving its registered agent, Hayward Rigano, at 439

Fredonia Street, Longview, Texas 75601, or wherever it may be found.

       4.      Defendant Texas Wiz, LLC d/b/a 8fuse is a Texas limited liability company with

its principal place of business at 6200 Savoy Drive, Suite 1202, Houston, Texas 77036. 8fuse may

be served with process by serving its registered agent, Hayward Rigano, at 439 Fredonia Street,

Longview, Texas 75601, or wherever it may be found.

       5.      Defendant Jhonny Donnelly is an individual residing in Bowie County, Texas, and

may be served with process at 5801 Meadowland Drive, Texarkana, Texas 75503, or wherever he

may be found. Donnelly is the director of Fusion and, upon information and belief, is the manager

and principal operator of 8fuse.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                              PAGE 2
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
        6.      Defendant Alexander Gregory is an individual residing in New York County, New

York, and may be served with process at 888 Main Street, Apartment 847, New York, New York,

10044 or wherever he may be found. Upon information and belief, Gregory is a managing member

of 8fuse.

                                            III.
                                  JURISDICTION AND VENUE

        7.      This action arises, at least in substantial part, under the copyright, trademark, and

patent laws of the United States, 17 U.S.C. § 101 et seq., 15 U.S.C. § 1051 et seq., and 35 U.S.C.

§ 271 et seq.

        8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1338.

Additionally, this Court has jurisdiction over the state law claims alleged herein under 28 U.S.C.

§§ 1338 and 1367, because these claims are joined with related claims arising under the laws of

the United States and because the claims are so related to the federal claims that they form part of

the same case and controversy.

        9.      The Court has personal jurisdiction over Defendants because their unlawful

conduct is taking place within at least this judicial district.

        10.     Venue in this district and division are proper pursuant to 28 U.S.C. §§ 1391 and

1400.

                                            IV.
                                   FACTUAL ALLEGATIONS

        11.     Pursuant to Federal Rule of Civil Procedure 65(b), Plaintiff’s factual allegations, as

set forth herein, are verified through the sworn declaration of Brendan Mullins (attached as

Exhibit 1).




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 3
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
A.     Epic Tech’s Sweepstakes Software

       12.     Plaintiff is a developer and marketer of promotional software. In conjunction with

its affiliates, it has developed many proprietary software programs. One of these software

programs is called Legacy.

       13.     The Legacy software is designed to be used as a promotional tool for independent

businesses that sell valuable goods and services. When used in accordance with applicable laws,

the Legacy product is an effective promotional tool. Customers of the businesses who are licensed

to use the Legacy product are provided entries into a computer-based sweepstakes either through

the making of a qualified purchase or after following the rules and regulations of the sweepstakes

to request entries free of charge. Patrons can then either reveal the results of their entries through

using entertaining games available on the computer terminals, or by requesting that the results be

immediately revealed. The odds of winning are not affected by whether a patron makes a charitable

donation or uses the entertaining graphics to reveal whether a prize was won.

       14.     The Legacy system is designed to be hosted on a networked system consisting of:

(1) a server, (2) a point of sale terminal, (3) computer terminals for use by customers, and (4) a

management terminal (the “System”). The Legacy software is used by each hardware component

of the System in order to facilitate the proper functioning of the System, thus it is an integrated

system comprised of multiple individual parts.

       15.     Below are screen shots of two of Plaintiff’s representative Legacy game menus,

where patrons can choose a game to play to reveal the results of their sweepstakes entries:




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 4
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       16.    Each of these games includes unique graphics and icons that allow customers to

reveal whether they won prizes in an entertaining fashion. For example, the screen shots below

depict two such games, one called “Lucky Duck” and the other “Bustin Vegas”:




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                     PAGE 5
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       17.     In addition to these games, the System integrates a second promotional system,

known as the “Community Prize.” This Community Prize system allows customers to participate

in a second sweepstakes pool, which uses a countdown eligibility timer. The Community Prize

icon can be seen in the lower left-hand corner of the “Lucky Duck” screen shot above, which is

blown up in the picture below:




       18.     The core of the software is a complex, proprietary system of server-based software

that contains the foundational structure for the functioning of the entire sweepstakes system

including, but not limited to, highly confidential mathematical formulas developed to conduct the

sweepstakes. The code forming this core of the product is never seen by patrons or customers

participating in the sweepstakes. It is not even available to businesses that license use of the

sweepstakes system. Access to the server is only available to high security level employees of Epic

Tech, via sophisticated password protection mechanisms. In addition, the system includes a variety

of entertaining games, which all have proprietary names, themes, images, sounds, and even music.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                          PAGE 6
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       19.     Plaintiff’s sweepstakes software was developed from scratch and is unique in the

marketplace. Each system includes certain unique and/or hidden features that are a result of the

way it was developed and designed. Some of these features are visible to customers (store owners,

managers, cashiers, etc.) and/or game participants. Other characteristics of the software are only

visible in the code and database structure itself and can only be accessed by a trained software

engineer with access to and knowledge of the code. Plaintiff designed these measures specifically

to safeguard its intellectual property and to prevent illegal copying or piracy of the software.

       20.     The software system is an integrated combination of elements that all function

together to deliver the customer sweepstakes experience described above. Plaintiff has devoted

substantial time and resources to the design of the System. Competition is fierce in the industry of

computer-based sweepstakes promotions. Competitive advantage in the industry is largely

dependent upon the quality of the customer experience using the sweepstakes software. As a result,

Epic Tech has devoted substantial resources and time to the invention of images and game themes

used by the software.

       21.     Plaintiff has gone to great lengths to ensure that its software, trade secrets, and

confidential and proprietary information is protected from public disclosure and dissemination. To

this end, Plaintiff currently includes a “kill code” in the software versions that it licenses, which

disables the software in the event that the server is taken offline (which is unauthorized) for more

than three days. Further, Plaintiff uses all possible means to repossess any servers, which are

always owned by Plaintiff and never by the end user, whenever that licensing relationship ends.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                            PAGE 7
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
B.     Epic Tech’s Intellectual Property Protections

       1.      Copyright Protections

       22.     All of the software for the System, including the images, sounds, and functions of

the software, is an original work of authorship, and Plaintiff is the sole and exclusive holder of all

rights in and to the software, including all elements of the software system.

       23.     Plaintiff is the owner by assignment of federal copyright registrations for various

icons, graphics, images, and screens used in connection with this software. Attached to the

Complaint as Exhibit 1-A are federal copyright registrations that were obtained by and assigned

to Epic Tech (collectively, the “Epic Tech Copyright Registrations”).

       24.     For example, the following screen shot depicts the “Lucky Duck” game available

through the Legacy System:




       25.     In connection with images specially designed to be used in Lucky Duck, Plaintiff

is the owner of multiple copyright registrations, including Copyright Registration Nos. VA 1-779-

200 (cherries), VA 1-745-520 (lucky duck game icons and screens), VA 1-745-457 (double bonus




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 8
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
icon), VA 1-746-300 (duck bonus icon), VA 1-747-784 (lucky seven icon), and VA 1-779-212

(watermelon).

       2.       Trademark Protections

       26.      Plaintiff is the owner by assignment of federal trademark registrations for various

names, logos, and other designs that distinctively identify Plaintiff’s software.

       27.      For example, On March 9, 2010, Plaintiff filed U.S. Trademark Registration No.

3,853,565 in connection with a gamed called “Lucky Duck” for the Lucky Duck name and logo,

as shown below.         The trademark was registered on September 28, 2010, and has reached

incontestable status.




       28.      Epic Tech is also the holder of U.S. Trademark Registration No. 3,955,704 in

connection with a game called “Hotter Than” for the Hotter Than name and logo, as shown below.

The application for registration for the Hotter Than name and logo was filed on February 17, 2017.

The trademark was registered on May 3, 2011, and has reached incontestable status.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                          PAGE 9
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       29.    Further, Epic Tech holds U.S. Trademark Registrations for the names Bustin Vegas

(Reg. No. 3,959,135), Four Leaf Cash (Reg. No. 4,070,403), Fishing Mob (Reg. No. 4,258,782),

and Go Bananas (Reg. No. 4,872,885), which relate to corresponding games provided by Epic

Tech’s software and gaming systems.

       30.    These trademark registrations, along with those listed above, are collectively

referenced herein as the “Epic Tech Registered Trademarks.” True and correct copies of the U.S.

Trademark registrations for the Epic Tech Registered Trademarks are attached hereto as Exhibit

1-B and are incorporated herein by reference. The table below provides more information on the

Epic Tech Registered Trademarks:

    Registration        Trademark              Goods and Services                 Status
     Number

 Reg. No. 4,872,885    Go Bananas       Software, namely, software for      Registered.
                                        electronic slot and bingo machines,
                                        electronic casino games, electronic
                                        skill-based games, and electronic
                                        sweepstakes games.

 Reg. No. 4,258,782    Fishing Mob      Gaming equipment, namely,           Registered and
                                        gaming machines.                    incontestable.

 Reg. No. 4,070,403    Four Leaf        Gaming equipment, namely,           Registered and
                       Cash             gaming machines.                    incontestable.

 Reg. No. 3,853,565    Lucky Duck       Gaming equipment, namely,           Registered and
                                        gaming machines.                    incontestable.

 Reg. No. 3,959,135    Bustin Vegas     Gaming equipment, namely,           Registered and
                                        gaming machines.                    incontestable.

 Reg. No. 3,955,704    Hotter Than      Gaming equipment, namely,           Registered and
                                        gaming machines.                    incontestable.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                        PAGE 10
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       31.     Epic Tech has invested substantial sums of money in developing and promoting the

Epic Tech Registered Trademarks as well as the underlying goodwill associated therewith. In

addition, Epic Tech currently uses the Epic Tech Registered Trademarks in commerce in

connection with software and gaming systems.

       32.     The Epic Tech Registered Trademarks are distinctive and, as a result of licensing

of electronic sweepstakes systems provided by Epic Tech, the Epic Tech Registered Trademarks

have developed and now have a secondary trademark meaning to purchasers and users of

sweepstakes systems so that they have come to be recognized by the relevant consuming public as

indicating Epic Tech as the source of such systems and games.

       3.      Patent Protections

       33.     On March 7, 2017, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,589,423 (“the ’423 patent”), entitled “Method and System for Pre-

Revealed Electronic Sweepstakes.” A true and correct copy of the ’423 patent is attached hereto

as Exhibit 1-C.

       34.     Pursuant to 35 U.S.C. § 282, the ’423 patent is presumed valid.

       35.     Plaintiff is the owner by assignment of all rights, title, and interest in and to the

’423 patent, including the right to enforce the ’423 patent against infringers.

       36.     The ’423 patent generally is directed to an electronic sweepstakes system and

method. Claim 10 is exemplary of the inventions claimed in the ’423 patent:

             10.   A method of providing a sweepstakes prize comprising:

                   a. facilitating, by one or more processors, selection of a plurality
                      of game plays;

                   b. prior to a visual display of the results of the game plays,
                      determining, by the one or more processors, the prize
                      associated with each one of the plurality of game plays and a


PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                          PAGE 11
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
                     total value for the prizes associated with the first plurality of
                     game plays;

                  c. prior to a visual display of the results of the game plays,
                     provisionally crediting the total value for the prizes associated
                     with the first plurality of game plays to the user; and

                  d. providing to the user at least one selection from a group
                     consisting of:

                     i. a visual display of the plurality of game plays;

                     ii. a code that is associated with the plurality of game plays;
                         and

                     iii. a program that is configured to cause a computer to
                          interactively display to the user the results associated with
                          the plurality of game plays.

C.     Defendants’ Infringing Activities

       1.      Infringement Discovery

       37.     Plaintiff licenses Legacy and its other software to certain authorized distributors.

Plaintiff and its authorized licensees have the exclusive right to license, use, and share Plaintiff’s

software.

       38.     Defendants have obtained possession of and are distributing a sweepstakes software

system known as “8fuse,” clearly duplicating many of the icons, graphics, and games featured in

Plaintiff’s Legacy System. Defendants have no authorization to possess, use, copy, or distribute

any of Plaintiff’s software. Upon information and belief, and through means unknown to Plaintiff,

Defendants have gained possession of Plaintiff’s software or access to Plaintiff’s files, have copied

many aspects of Plaintiff’s software, including many of the graphics, icons, and game

configurations, and are distributing this copied software without Plaintiff’s authorization.

       39.     Plaintiff first discovered that Defendants had distributed software infringing on its

copyrights and trademarks when it became aware that an infringing software was being operated



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 12
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
at Theo’s Billiards, located at 5815 Weber Road, Suite B, Corpus Christi, Texas 78413 (“Theo’s”),

without authorization. After discovering this rogue operation, Plaintiff was able to ascertain that

the developer of the software being operated at Theo’s was 8fuse.

       40.     Plaintiff then reviewed 8fuse’s website in order to determine which of Plaintiff’s

copyrights, trademarks, and patents 8fuse was infringing. In doing so, Epic Tech discovered that

the 8fuse software distributed by Defendants and as shown on 8fuse’s website contains many

identical or substantially similar images, graphics, themes, and functions as Plaintiff’s Legacy

software.

       41.     Additionally, on March 27 and 28, 2019, Plaintiff visited Las Vegas, Nevada, for

the Amusement Expo International 2019 Trade Show (the “Trade Show”). At the Trade Show,

Gregory was operating a booth on behalf of 8fuse wherein Gregory brazenly and unabashedly

advertised 8fuse’s infringement upon Plaintiff’s Legacy System including, specifically, by using

the Epic Tech Copyright Registrations and the Epic Tech Registered Trademarks to sell 8fuse

products.

       42.     Upon information and belief, Defendants Donnelly and Gregory operate 8fuse and

act through Defendants Fusion and Texas Wiz with respect to the events in question.

       2.      Copyright Infringement

       43.     Below are side-by-side images of Plaintiff’s copyrighted screens and graphics

compared to Defendants’ 8fuse software as advertised on 8fuse’s website, which demonstrate that

the two systems are materially identical:




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                         PAGE 13
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
          Plaintiff’s Legacy Software                       8fuse Software




    Reg. No. VA 1-745-520 (lucky duck game
              icons and screens)




      Reg. No. VA 1-747-784 (lucky seven
                    icon)




    Reg. No. VA 1-746-300 (duck bonus icon)




      Reg. No. VA 1-745-457 (double bonus
                     icon)



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY           PAGE 14
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
             Plaintiff’s Legacy Software                         8fuse Software




         Reg. No. VA 1-779-200 (cherries)




       Reg. No. VA 1-779-212 (watermelon)


       44.      These screen-shot comparisons confirm without doubt that Defendants are

advertising software for sale on the 8fuse website that is directly copied from Plaintiff’s software.

The graphics, icons, game structure and function, and pay-tables are all materially identical. The

only reasonable inference is that Defendants’ software is copied or substantially derived from the

same core software code as Plaintiff’s software.

       45.      Furthermore, Defendants aided Theo’s in operating a sweepstakes that, upon

information and belief, had identical game odds, pay tables, and sweepstakes structure as

Plaintiff’s software.

       46.      Additionally, Plaintiff has discovered that Defendants have distributed the 8fuse

software to numerous sweepstakes locations throughout Texas and other states across the country.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                           PAGE 15
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       47.    At Theo’s, artwork used by the 8fuse software is identical or substantially similar

to copyrighted artwork owned by Plaintiff. By way of example, the following photographs were

taken at Theo’s, showing its operation of 8fuse games:

                                     Theo’s 8fuse Gaming




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                       PAGE 16
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
                                   Theo’s 8fuse Gaming




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY   PAGE 17
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       48.      These screen shots demonstrate that the 8fuse software Defendants distributed

throughout Texas are also copied from Plaintiff’s software. Defendants’ 8fuse software was not

legally obtained from Plaintiff or any other authorized distributor of the Plaintiff’s software.

Defendants’ unauthorized possession, use, and distribution of Plaintiff’s software has caused

significant and irreparable harm to Plaintiff. Indeed, Defendants’ infringement of Plaintiff’s

intellectual property rights harms Plaintiff, as customers who might otherwise elect to license or

use Plaintiff’s software may elect to license or use the infringing sweepstakes gaming systems and

devices. In addition, by distributing and offering software that is undeniably similar to Plaintiff’s

software without Plaintiff’s oversight or approval, Defendants are exposing Plaintiff to potential

legal exposure given that sweepstakes are a highly regulated industry in Texas.

       3.       Trademark Infringement

       49.      Below are side-by-side images of the Epic Tech Registered Trademarks compared

to Defendants’ 8fuse software names and logos as advertised on 8fuse’s website, which

demonstrate that many of the trademarks are materially identical:

             Plaintiff’s Legacy Software                         8fuse Software




                 Reg. No. 4,070,403




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                           PAGE 18
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
           Plaintiff’s Legacy Software                      8fuse Software




               Reg. No. 3,959,135




               Reg. No. 3,853,565




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY           PAGE 19
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
           Plaintiff’s Legacy Software                      8fuse Software




               Reg. No. 3,955,704




               Reg. No. 4,258,782




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY           PAGE 20
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
             Plaintiff’s Legacy Software                           8fuse Software




                 Reg. No. 4,872,885




       4.       Patent Infringement

       50.      The infringing 8fuse electronic sweepstakes gaming systems and methods include,

but are not limited to, the JackPot progressive system and the Community Party Board options

(collectively, “the 8fuse Accused Products”).

       51.      8fuse does not have any rights to the ’423 patent.

       52.      8fuse has infringed and continues to infringe, directly and indirectly, the ’423 patent

by engaging in acts constituting infringement under 35 U.S.C. § 271(a), (b), and/or (c) by making,

using, offering to sell, selling, and/or importing the 8fuse Accused Products within or into the

United States without authority from Plaintiff.

       53.      Plaintiff therefore brings these claims and application for injunctive relief against

8fuse to enjoin continued infringement and misappropriation of Plaintiff’s software, to secure the

return of any copies of the software or servers in the Defendants’ possession, and to recover money

damages and attorney’s fees.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 21
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
                                          V.
                             NECESSITY OF EX PARTE RELIEF

       54.     Defendants have utilized improper means to obtain Plaintiff’s property, and have

flagrantly continued to alter, operate, use, and distribute it for their own financial benefit. The

servers and software, and any copies thereof, are highly mobile and can be removed or hidden with

even a brief notification, and the software associated therewith is highly mobile and can be

relocated on a moment’s notice. On several previous occasions, Plaintiff has learned that its

software was being operated and sold without license and the infringing party hid the software

after being notified that Plaintiff was pursuing legal action. Therefore, Plaintiff seeks ex parte

relief so that the software and servers can be retrieved by an authorized constable or law

enforcement officer until an appropriate hearing on the merits of Plaintiff’s claims.

                                            VI.
                                     CAUSES OF ACTION

First Cause of Action: Copyright Infringement

       55.     Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

       56.     Plaintiff is the owner of the Epic Tech Copyright Registrations.

       57.     Upon information and belief, none of the games in the 8fuse software being used

by Defendants were independently developed or invented by Defendants, but instead were illegally

pirated or copied from Plaintiff’s software.

       58.     Defendants, without authority, and willfully and wantonly, have acted in conscious

and intentional disregard of and indifference to the rights of Plaintiff by, among other things,

copying, reproducing, possessing, altering, selling, distributing, infringing, publicly displaying,




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                         PAGE 22
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
disclosing, and/or otherwise using and participating in the unauthorized reproduction and display

of copyrighted material belonging to Plaintiff without the express or implied consent of Plaintiff.

        59.     Defendants knew or reasonably should have known that the software and the works

protected by Plaintiff’s Copyright Registrations that they were using were protected by copyright.

        60.     Defendants’ infringement has been willful, intentional, and purposeful, in disregard

of and with indifference to Plaintiff’s rights.

        61.     Defendants’ conduct constitutes a violation of 17 U.S.C. §§ 501, et seq.

        62.     Defendants’ infringing activities continue through the date of the filing of this

complaint.

        63.     As a direct and proximate result of Defendants’ copyright infringement, Plaintiff

has suffered, and is suffering, actual, immediate, and irreparable harm for which no adequate

remedy exists at law. Unless immediately restrained and enjoined, Defendants will continue to

engage in the acts complained of herein and, therefore, will continue to cause irreparable harm to

Plaintiff.

        64.     As a direct and proximate result of its wrongful conduct, Defendants have realized

and will continue to realize profits and other benefits rightly belonging to Plaintiff. Accordingly,

Plaintiff is entitled to the maximum statutory damages pursuant to 17 U.S.C. § 504(c).

Alternatively, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to its actual

damages plus Defendants’ profits from infringement, to be proven at trial.

        65.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to 17

U.S.C. § 505.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                                PAGE 23
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
Second Cause of Action: Infringement of Federally Registered Trademarks

           66.   Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

           67.   Plaintiff owns the Epic Tech Registered Trademarks and has continuously and

extensively used the marks in nationwide commerce in connection with electronic gaming systems.

           68.   Defendants’ uses of Plaintiff’s federally-registered Epic Tech Registered

Trademarks in commerce in conjunction with gaming systems are likely to cause confusion,

mistake, or deception of consumers as to an affiliation, connection, or association of Defendants

with Plaintiff, or as to the origin, sponsorship, or approval of Defendants’ goods, services, or

commercial activities with or by Plaintiff, and such use therefore infringes Plaintiff’s trademarks.

Such actions violate 15 U.S.C. § 1114(1)(a).

           69.   Upon information and belief, Defendants had constructive and actual knowledge of

Epic Tech’s ownership of and priority rights in the Epic Tech Registered Trademarks prior to

Defendants’ junior and subsequent infringing uses of the Epic Tech Registered Trademarks. Upon

information and belief, Defendants’ continued infringing conduct is knowing, intentional, and

willful.

           70.   As a direct and proximate result of Defendants’ trademark infringement, Plaintiff

has suffered, and is suffering, actual, immediate, and irreparable harm for which no adequate

remedy exists at law. Unless immediately restrained and enjoined, Defendants will continue to

engage in the acts complained of herein and, therefore, will continue to cause irreparable harm to

Plaintiff.

           71.   Plaintiff is entitled to injunctive relief under 15 U.S.C. § 1116(a) and destruction

of the infringing articles under 15 U.S.C. § 1118.



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                           PAGE 24
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       72.     In addition to injunctive relief, Plaintiff is entitled to recover all actual damages that

it has sustained, including Defendants’ profits and the costs of this action, under 15 U.S.C. §

1117(a).

       73.     For Defendants’ willful infringement and exceptional conduct, Plaintiff is entitled

to recover treble damages and its reasonable attorneys’ fees under 15 U.S.C. § 1117(a).

Third Cause of Action: Federal Unfair Competition, False Designation of Origin, and False
Advertising

       74.     Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

       75.     Defendants’ infringing software and electronic gaming systems are of the same or

similar nature and have the same or similar forms and purposes of those sold by Plaintiff.

       76.     Defendants’ actions described above and specifically, without limitation,

Defendants’ use of marks that are confusingly similar to the Epic Tech Trademark Registrations

in the distribution, marketing, promotion, offering for sale, and sale of software and electronic

gaming systems, constitute unfair competition and false designations of origin and false

descriptions or representations. Such wrongful conduct wrongfully trades on Plaintiff’s long-

standing and hard-earned goodwill in its Epic Tech Trademark Registrations and the reputation

established by Plaintiff in connection with its products, passes-off Defendants’ software and

electronic gaming systems in commerce as that of Plaintiff, and limits Plaintiff’s ability to interact

with distributors and end user consumers and gain revenue through the sale of products using the

Epic Tech Trademark Registrations.

       77.     As a result of Defendants’ unlawful use in commerce of marks that are confusingly

similar to the Epic Tech Trademark Registrations, consumers are likely to be misled, deceived and




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                              PAGE 25
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
confused as to the origin, sponsorship, or affiliation of Defendants’ software and electronic gaming

systems.

       78.     Defendants’ unauthorized and tortious conduct also has deprived and will continue

to deprive Plaintiff of the ability to control the consumer perception of its products offered for sale

and sold under the Epic Tech Trademark Registrations, placing the valuable reputation and

goodwill of Plaintiff in the hands of Defendants.

       79.     By engaging in the aforesaid acts, Defendants are unfairly competing with Plaintiff.

       80.     The foregoing acts and conduct by the Defendants constitute false designation of

origin, passing off, and false advertising in connection with products distributed in interstate

commerce in violation of 15 U.S.C. § 1125(a).

       81.     Epic Tech will suffer irreparable harm unless Defendants’ unlawful conduct is

enjoined. As a proximate result of Defendants’ actions, Epic Tech has suffered and will continue

to suffer damage to its business, goodwill, reputation, profits and strength of the Epic Tech

Trademark Registrations. The injury to Epic Tech is ongoing, continuous and irreparable. A

monetary award of damages alone cannot fully compensate Epic Tech for its damages caused by

Defendants, and Epic Tech lacks an adequate remedy at law.

       82.     Plaintiff is entitled to injunctive relief under 15 U.S.C. § 1116(a) and destruction

of the infringing articles under 15 U.S.C. § 1118.

       83.     In addition to injunctive relief, Plaintiff is entitled to recover all actual damages that

it has sustained, including Defendants’ profits and the costs of this action, under 15 U.S.C. §

1117(a).

       84.     For Defendants’ willful infringement and exceptional conduct, Plaintiff is entitled

to recover treble damages and its reasonable attorneys’ fees under 15 U.S.C. § 1117(a).



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                              PAGE 26
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
Fourth Cause of Action: Contributory and Vicarious Copyright Infringement

       85.     Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

       86.     Plaintiff is the owner of the Epic Tech Copyright Registrations.

       87.     Defendants, without authority and willfully and wantonly, have acted in conscious

and intentional disregard of and indifference to the rights of Plaintiff by, among other things,

inducing, encouraging, and/or contributing to third parties, including sweepstakes locations such

as Theo’s, to infringe, operate, and otherwise use the unauthorized reproduction and display of

copyrighted material belonging to Plaintiff without the express or implied consent of Plaintiff.

       88.     Upon information and belief, Defendants had the right and ability to supervise the

copyright infringing activities of at Theo’s and also had and has a direct financial interest in such

activities. As such, Defendants are vicariously liable for the infringing activity of at Theo’s.

       89.     Defendants knew or reasonably should have known that the software and the works

protected by Plaintiff’s Copyright Registrations that they were using were protected by copyright

and of the infringing activity of other persons and entities that they were aiding.

       90.     Defendants’ aiding of this infringement has been willful, intentional, and

purposeful, in disregard of and with indifference to Plaintiff’s rights.

       91.     Defendants’ conduct constitutes a violation of 17 U.S.C. §§ 501, et seq.

       92.     Defendants’ aiding of these infringing activities continues through the date of the

filing of this complaint.

       93.     As a direct and proximate result of Defendants’ aiding of this copyright

infringement, Plaintiff has suffered, and is suffering, actual, immediate, and irreparable harm for

which no adequate remedy exists at law. Unless immediately restrained and enjoined, Defendants



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                            PAGE 27
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
will continue to engage in the acts complained of herein and, therefore, will continue to cause

irreparable harm to Plaintiff.

        94.     As a direct and proximate result of its wrongful conduct, Defendants have realized

and will continue to realize profits and other benefits rightly belonging to Plaintiff. Accordingly,

Plaintiff is entitled to the maximum statutory damages pursuant to 17 U.S.C. § 504(c).

Alternatively, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to its actual

damages plus Defendants’ profits from infringement, to be proven at trial.

        95.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to 17

U.S.C. § 505.

Fifth Cause of Action: Contributory and Vicarious Trademark Infringement and Unfair
Competition

        96.     Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

        97.     Plaintiff owns the Epic Tech Registered Trademarks.

        98.     Upon information and belief, Defendants contributed to or induced others,

including sweepstakes locations such as Theo’s, to commit trademark infringement and unfair

competition and/or knew or had reason to know of the impermissible activity of such persons and

directly or indirectly supplied materials, including servers, gaming systems, and/or software, to

such persons. As such, Defendants are contributorily liable for trademark infringement and unfair

competition.

        99.     Upon information and belief, Defendants and Theo’s have an apparent or actual

partnership, authority to bind one another, and/or joint ownership or control over the accused

product herein. As such, Defendants are vicariously liable for the infringing activity of Theo’s.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                                PAGE 28
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       100.    Upon information and belief, Defendants’ continued aiding of this infringing

conduct is knowing, intentional, and willful.

       101.    As a direct and proximate result of Defendants’ aiding of trademark infringement,

Plaintiff has suffered, and is suffering, actual, immediate, and irreparable harm for which no

adequate remedy exists at law. Unless immediately restrained and enjoined, Defendants will

continue to engage in the unlawful conduct.

Sixth Cause of Action: Misappropriation of Trade Secrets Under the Texas Uniform Trade
Secrets Act (TUTSA)

       102.    Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

       103.    Through considerable expenditures of time, labor, skill, and money, Plaintiff

created and owns numerous trade secrets and confidential and proprietary information relating to

its software and games, including the software code.

       104.    Plaintiff provides certain third parties with an exclusive license to distribute, use,

and share this software in Texas. Plaintiff provides these licenses, in part, to ensure that the

licensees operate their establishments, and use Plaintiff’s software, within the laws of the State of

Texas. Because of Defendants’ conduct, Plaintiff cannot ensure that software that is similar to its

own is being used in accordance with the law, exposing Plaintiff to potentially unwarranted

prosecution.

       105.    Plaintiff has made reasonable efforts to maintain the confidentiality of its software

and other trade secrets, including, but not limited to, limiting access to the trade secrets and

entering into confidentiality or non-disclosure agreements with licensees.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                           PAGE 29
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
       106.     Plaintiff’s software and other trade secrets have independent commercial value to

third parties because they are not generally known or readily ascertainable through independent

development, reverse engineering, or other proper means.

       107.     Defendants misappropriated Plaintiff’s trade secrets and confidential and

proprietary information with the knowledge that they did not have authorization to use such

information.

       108.     Defendants acquired and subsequently used Plaintiff’s trade secrets and

confidential and proprietary information through improper means. Defendants improperly

obtained Plaintiff’s software and used it to their own commercial advantage.

       109.     Defendants have also used Plaintiff’s trade secrets and confidential and proprietary

information to unfairly compete with Plaintiff. By distributing Plaintiff’s software, Defendants

deliberately confuse the market, and diminish the value of Plaintiff’s legitimate software.

       110.     As a result, Plaintiff has suffered and/or will continue to suffer irreparable harm for

which there is no legal remedy and/or damages in an amount that exceeds the jurisdictional limits

of the Court.

       111.     Plaintiff seeks permanent injunctive relief as provided by Texas Civil Practice &

Remedies Code § 134A.003.

       112.     Plaintiff also seeks damages for its actual losses, both general and special, including

the lost profits of Plaintiff and/or the profits gained by Defendants, as provided by Texas Civil

Practice & Remedies Code § 134A.004(a).

       113.     Because the conduct complained of herein was willful and malicious, Plaintiff

further seeks exemplary damages against Defendants as provided by Texas Civil Practice &




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 30
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
Remedies Code § 134A.004(b), and its reasonable attorneys’ fees and costs under Texas Civil

Practice & Remedies Code § 134A.005.

Seventh Cause of Action: Conversion

        114.    Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

        115.    Plaintiff has a right to immediate possession of, among other things, Plaintiff’s

gaming software, associated servers, images, graphics, and screen shots, and its trade secrets and

confidential and proprietary information (the “Misappropriated Information”).

        116.    Defendants wrongfully exercised dominion and control over the Misappropriated

Information taken by Defendants, and converted same to their own use to the exclusion of Plaintiff,

or inconsistent with Plaintiff’s rights.

        117.    Defendants did not acquire possession of the Misappropriated Information by legal

means. Without Plaintiff’s authorization, Defendants continue to unlawfully retain possession of,

exercise dominion and control over, and use the Misappropriated Information inconsistent with

Plaintiff’s rights.

        118.    Defendants’ wrongful conversion of the Misappropriated Information has

proximately caused Plaintiff to suffer damages.

        119.    Because Plaintiff’s injury resulted from Defendants’ malice and/or intentional

conduct, Plaintiff is entitled to seek, and to recover, exemplary damages from Defendants under

Texas Civil Practice & Remedies Code § 41.003(a) in amounts to be determined by the trier of

fact.

        120.    Plaintiff also seeks permanent injunctive relief, including immediate possession of

the Misappropriated Information.



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                         PAGE 31
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
Eighth Cause of Action: Patent Infringement Against Defendant Texas Wiz, LLC (8fuse)

       121.     Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

       122.     8fuse has infringed and continues to infringe, directly and indirectly, at least one

claim of the ’423 patent.

       123.     The 8fuse Accused Products meet at least one claim of the ’423 patent, as described

in more detail in the preliminary infringement claim chart for exemplary claim 10 attached hereto

as Exhibit 2.

       124.     8fuse makes, uses, offers to sell, sells, and/or imports the 8fuse Accused Products

within or into the United States without authority from Plaintiff.

       125.     8fuse therefore directly infringes the ’423 patent under 35 U.S.C. § 271(a).

       126.     8fuse has actual knowledge of the ’423 patent.

       127.     8fuse indirectly infringes the ’423 patent by inducing infringement by others, such

as distributors, retail stores, internet cafes, and consumers, by, for example, instructing and

encouraging distributors, retail stores, and internet cafes to advertise and sell the 8fuse Accused

Products to consumers within the United States, instructing and encouraging distributors, retail

stores, and internet cafes to purchase and use the 8fuse Accused Products in the United States, and

instructing and encouraging consumers to purchase and use the 8fuse Accused Products in the

United States. For example, 8fuse offers instruction via its promotional materials, including

websites, online videos, and social media.

       128.     8fuse took the above actions intending to cause infringing acts by others.

       129.     8fuse was aware of the ’423 patent and knew that the others’ actions, if taken, would

constitute infringement of the ’423 patent. Alternatively, 8fuse believed that there was a high



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                             PAGE 32
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
probability that others would infringe the ’423 patent but remained willfully blind to the infringing

nature of others’ actions.

         130.   8fuse therefore infringes the ’423 patent under 35 U.S.C. § 271(b).

         131.   8fuse indirectly infringes the ’423 patent by contributing to infringement by others,

such as distributors, retail stores, internet cafes, and consumers, by offering to sell and/or selling

within the United States components that constitute a material part of the inventions claimed in

the ’423 patent, or components that are used to practice one or more methods covered by the claims

of the ’423 patent. Such components are, for example, the software that is used in the 8fuse

Accused Products.

         132.   In the above offering to sell and/or selling, 8fuse knows that these components are

especially made or especially adapted for use in an infringement of the ’423 patent and that these

components are not a staple article or commodity of commerce suitable for substantial non-

infringing use, or at least knows there is a high probability of the same and remains willfully blind

to it.

         133.   8fuse therefore infringes the ’423 patent under 35 U.S.C. § 271(c).

         134.   8fuse’s acts of infringement have caused damage to Plaintiff. Plaintiff is entitled to

recover from 8fuse the damages sustained by Plaintiff as a result of 8fuse’s wrongful acts in an

amount subject to proof at trial.

         135.   8fuse has committed and continues to commit acts of infringement under 35 U.S.C.

§ 271 with the 8fuse Accused Products. In committing these acts of infringement, 8fuse has acted

despite an objectively high likelihood that its actions constituted infringement of a valid patent,

and 8fuse actually knew or should have known that its actions constituted an unjustifiably high

risk of infringement of a valid and enforceable patent.



PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                            PAGE 33
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
         136.   Plaintiff is entitled to injunctive relief under 35 U.S.C. § 283.

         137.   In addition to injunctive relief, under 35 U.S.C. § 284, Plaintiff is entitled to recover

damages adequate to compensate Plaintiff for the infringement, including lost profits, but in no

event less than a reasonable royalty, together with interest and costs.

         138.   For 8fuse’s willful infringement and exceptional conduct, Plaintiff is entitled to

recover treble damages under 35 U.S.C. § 284 and its reasonable attorneys’ fees under 35 U.S.C.

§ 285.

Ninth Cause of Action: Application for Temporary Restraining Order, and Preliminary and
Permanent Injunction

         139.   Plaintiff incorporates by reference the allegations made in the foregoing

paragraphs, as if fully copied herein.

         140.   The relative equities of the parties are best served by permanently enjoining

Defendants’ actions in using, copying, possessing, or distributing Plaintiff’s software.

         141.   Given Defendants’ intentional and widespread misappropriation, conversion, and

theft of Plaintiff’s trade secrets and confidential and proprietary information, it is likely that, unless

enjoined, Defendants will retain, use, distribute, and/or continue distributing Plaintiff’s

confidential information. Plaintiff seeks the Court’s protection to avoid further dissemination,

disclosure, or use of its trade secrets and confidential information or proprietary information.

         142.   Based on the foregoing, Plaintiff has shown a probable right to recovery. In

addition, it has no adequate remedy at law. Unless enjoined, Plaintiff will suffer, and will continue

to suffer, clear, immediate, and irreparable injury from Defendants’ use and distribution of

misappropriated trade secrets and confidential and proprietary information, including unfair

competition with Plaintiff, and continued exposure to lawsuits such as this one.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                                PAGE 34
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
        143.    The harm and loss will continue unless this Court restrains, and ultimately

permanently enjoins, this conduct. Plaintiff is therefore entitled to preliminary and permanent

injunctive relief. As requested below, Plaintiff respectfully requests the Court to enjoin Defendants

from continuing to misappropriate, use, or distribute Plaintiff’s software, or any Misappropriated

Information, order Defendants to return all copies of such software wrongfully obtained in any

current or former form or medium, and order Defendants to disclose the identity and location of

any third parties with whom Defendants have shared the software.

        144.    The temporary restraining order should be granted ex parte because Plaintiff will

suffer irreparable injury if Defendants are provided notice of this application before the order is

granted. Specifically, Defendants are likely to relocate, copy, and further disseminate Plaintiff’s

software, the Misappropriated Information, and any altered versions of Plaintiff’s Software upon

learning of the relief Plaintiff seeks.

                                          VII.
                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury of all issues so triable in this action.

                                            VIII.
                                     REQUEST FOR RELIEF

        WHEREFORE, premises considered, Plaintiff requests that judgment be entered against

Defendants, and that Plaintiff be granted the following relief:

        A.      An ex parte temporary restraining order and preliminary injunction, thereafter to

be made permanent, that:

                1.      Enjoins Defendants, including Defendants’ agents, employees, attorneys,

                        representatives, and those persons or entities in active concert or

                        participation with them, from using, disclosing, copying, sharing,


PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                           PAGE 35
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
                       relocating, transferring, or distributing to any individuals or entities

                       Plaintiff’s trade secrets, confidential and propriety information, or other

                       information relating to Plaintiff’s gaming software;

                2.     Orders Defendants to provide all copies of the software or any device

                       containing Plaintiff’s intellectual property in their possession to any

                       Marshall or law enforcement officer until a hearing on the merits.

        B.      Judgment against Defendants for actual damages, in excess of $75,000, and

exemplary, statutory, compensatory, and special damages.

        C.      Recovery of pre- and post-judgment interest, attorneys’ fees, and costs.

        D.      Order a permanent injunction upon final trial of this cause enjoining Defendants as

requested herein.

        E.      All remedies as provided in 17 U.S.C. §§ 504(b), 504(c), and 505.

        F.      All remedies as provided in 15 U.S.C. §§ 1116(a), 1117(a), and 1118.

        G.      All remedies as provided in Texas Civil Practice & Remedies Code §§ 134A.003,

134A.004(a), 134A.004(b), and 134A.005.

        H.      As to Defendant Texas Wiz, LLC, all remedies as provided in 35 U.S.C. §§ 283,

284, and 285.

        I.      An accounting for damages.

        J.      An award and/or imposition of constructive trust on all funds unjustly received by

Defendants as a result of the acts alleged herein.

        K.      Such other and further relief requested herein and/or as to which Plaintiff may be

entitled.




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY                          PAGE 36
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
Dated: July 3, 2019                        Respectfully submitted,

                                           /s/ Brant C. Martin
                                           Brant C. Martin
                                             State Bar No. 24002529
                                             brant.martin@wickphillips.com
                                           Amy E. LaValle
                                             State Bar No. 24040529
                                             amy.lavalle@wickphillips.com
                                           Joseph R. Callister
                                             State Bar No. 24059054
                                             joseph.callister@wickphillips.com
                                           Ethan A. Minshull
                                             State Bar No. 24081045
                                             ethanminshull@wickphillips.com
                                           Paul Merrill Chappell
                                             State Bar No. 24097489
                                             paul.chappell@wickphillips.com
                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney Avenue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT, APPLICATION FOR EMERGENCY               PAGE 37
TEMPORARY RESTRAINING ORDER AND REQUEST FOR INJUNCTIVE RELIEF
